                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )               No. 3:19-CR-029-TAV-DCP
                                                )
CHERYL D. BROUSSARD,                            )
                                                )
                      Defendant.                )


                               MEMORANDUM AND ORDER

       In accordance with the Federal Rules of Criminal Procedure and the applicable provisions

of the Bail Reform Act, 18 U.S.C. § 3148, Defendant Cheryl D. Broussard appeared before the

undersigned on March 6, 2020 for a hearing on the Petition for Action on Conditions of Pretrial

Release (“the Petition”) [Doc. 30] that was issued on November 20, 2019—the second such

Petition to be issued in this case. Assistant United States Attorney Frank M. Dale, Jr., appeared

on behalf of the Government. Attorney Jorge L. Del Villar represented the Defendant, who was

also present.

       By way of background, the undersigned placed Defendant on conditional release pursuant

to an Order Setting Conditions of Release entered on March 11, 2019, which included a special

condition that Defendant “[r]efrain from any work as an investment advisor for financial matter,

or otherwise engage in financial matters for clients. The defendant shall not open any additional

lines of credit.” [Doc. 10]. Approximately two months later, a Petition for Action on Conditions

of Pretrial Release was issued on May 30, 2019, (“the First Petition”) alleging that, among other

things, Defendant was using websites to conduct and solicit clients seeking a financial advisor.

[Doc. 21]. A hearing was held on the First Petition on June 16, 2019, and additional conditions
were added requiring Defendant to terminate and deactivate certain internet activity and permit

United States Probation Office (“USPO”) to access certain internet classes maintained by

Defendant for review and monitoring purposes. [Doc. 24]. Subsequently, Defendant filed a plea

agreement on July 16, 2019. [Doc. 25].

       On November 20, 2019, the instant Petition was issued alleging violations of the conditions

of Defendant’s release, including failure to report a change of address, failure to report a pending

eviction, failure to report pending legal actions taken against her, failure to report a new judgment,

and general failure to respond to and maintain appropriate contact with her supervising officer.

[Doc. 30]. At the March 6 hearing on the Petition, the Government moved to revoke Defendant’s

pretrial release, contending that she committed multiple violations of the conditions of her release.

The Court therefore conducted a hearing pursuant to 18 U.S.C. § 3148 to determine whether the

Defendant violated the terms of her pretrial release and, if a violation has occurred, whether

sanctions are appropriate.

       “A person who has been released under [18 U.S.C. §] 3142 . . . and who has violated a

condition of his release, is subject to a revocation of release, an order of detention, and a

prosecution for contempt of court.” 18 U.S.C. § 3148(a). After a hearing, the Court shall revoke

the defendant’s release and detain the defendant, if it finds probable cause to believe the defendant

has committed another crime while on release1 or clear and convincing evidence that the defendant

has violated any other condition of release and the Court also finds “there is no condition or



       1
        If the Court finds probable cause to believe that the defendant has committed a felony
while on pretrial release, “a rebuttable presumption arises that no condition or combination of
conditions will assure that the person will not pose a danger to the safety of any other person or
the community.” 18 U.S.C. § 3148(b).

                                                  2
combination of conditions of release that will assure the person will not flee or pose a danger to

the safety of any other person or the community” or that “the person is unlikely to abide by any

condition or combination of conditions of release.” 18 U.S.C. § 3148(b)(2).

       During the hearing, the Defendant first stated on the record that she was not objecting to

detention but did not admit to the allegations set forth in the Petition. Additionally, it was

determined Defendant had been provided with a copy of the Petition and had the opportunity to

review the Petition with her attorney. The Government called USPO Loretta Smith to testify

regarding the factual allegations set forth in the Petition and related matters. Defendant testified

on her own behalf, and both parties presented their respective arguments, which were fully

considered by the Court.

       Ultimately, based on the allegations of the Petition and the evidence proffered by counsel,

as well as Defendant’s non-objection to detention, the Court finds by clear and convincing

evidence that Defendant has violated conditions of her release as described in the Petition and that

there is no condition or combination of conditions of release that will assure that Defendant will

not pose a danger to the safety of any other person or the community or that Defendant is unlikely

to abide by any condition or combination of conditions of release. See 18 U.S.C. § 3148(b)(1) &

(2). Accordingly, the Defendant’s Order Setting Conditions of Release [Doc. 10] is hereby

REVOKED.

       The Defendant is ORDERED remanded to the custody of the United States Marshal to

await her sentencing, which is presently scheduled for March 27, 2020. The Defendant is

committed to the custody of the Attorney General or his designated representative for confinement

in a correction facility separate, to the extent practicable, from persons awaiting or serving


                                                 3
sentences or being held in custody pending appeal. The Defendant shall be afforded a reasonable

opportunity for private consultations with defense counsel. On order of a court of the United States

or on request of an attorney for the government, the person in charge of the corrections facility

shall deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       IT IS SO ORDERED.

                                                     ENTER:

                                                     _________________________
                                                     Debra C. Poplin
                                                     United States Magistrate Judge




                                                 4
